DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnitzler et al. (US Pub. No. 2010/0150976).
Schnitzler et al. teaches a composition comprising a layer of polypropiolactone and a Silver Polish active material comprising sodium carbonate (active salt) ([0007]; [0037]; Pag. 6, Col. 2). While Schnitzler et al. teaches that the second layer (polypropiolactone) is preferably free from active agent, it is permeable to the active agent.  Therefore, during the course of normal use, the active material would be contained in the second layer.
Schnitzler et al. does not teach that the sodium carbonate is residual from a polymerization reaction.  However, such a limitation is a product-by-process limitation.  “[E]ven  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Claim(s) 1, 3-11, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sookraj et al. (US Pub. No. 2017/0029352).
Regarding Claims 1, 3, 4, and 22:  Sookraj et al. teaches a composition comprising 4.995 g polypropiolactone (PPL), 90 mg of sodium acrylate (active salt), and 5 mg of PTZ ([0673]).  The PPL is present in approximately 98.1 wt% [4.995 g PPL vs 5.09 g total composition (4.995 g PPL + 90 mg sodium acrylate + 5 mg PTZ)].
Sookraj et al. does not teach that the sodium acrylate is residual from a polymerization reaction.  However, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding Claim 5:  Sookrai et al. teaches an embodiment wherein the polypropiolactone has a number average molecular weight (Mn) of 3710 ([0666]).
Regarding Claim 6:  Sookraj et al. teaches that the number average molecular weight of the polypropiolactone is between 800 g/mol and 100000 g/mol ([0610]), teaching with sufficient specificity the claimed range of greater than 10000 g/mol.
Regarding Claims 7-9:  The sodium acrylate in the composition of Sookraj et al. is present in 1.8% (90 mg/5.09 g total composition).
Regarding Claim 11:  Sookraj et al. teaches composition further comprising phenothiazine ([0673]).
Regarding Claim 25:  Sookraj et al. teaches an example wherein beta-propiolactone is polymerized with a sodium acrylate catalyst (active salt) ([0665], Fig. 17).  During the course of the reaction, but before completion, is formed a composition comprising each of polypropiolactone, beta-propiolactone, and sodium acrylate.

Claim(s) 12-16, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sookraj et al. (US Pub. No. 2017/0029352).
Regarding Claims 12, 14, and 15:  Sookraj et al. teaches a composition comprising 4.995 g polypropiolactone (PPL), 90 mg of sodium acrylate (active salt), and 5 mg of PTZ ([0673]).  The PPL is present in approximately 98.1 wt% [4.995 g PPL vs 5.09 g total composition (4.995 g PPL + 90 mg sodium acrylate + 5 mg PTZ)].  The sodium acrylate is present in 1.8% (90 mg/5.09 g total composition). Sookrai et al. teaches an embodiment wherein the polypropiolactone has a number average molecular weight (Mn) of 3710 ([0666]).
Regarding Claims 13 and 23:  Sookraj et al. does not teach that the sodium acrylate is residual from a polymerization reaction.  However, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process,  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].
Regarding Claim 26:  Sookraj et al. teaches an example wherein beta-propiolactone is polymerized with a sodium acrylate catalyst (active salt) ([0665], Fig. 17).  During the course of the reaction, but before completion, is formed a composition comprising each of polypropiolactone, beta-propiolactone, and sodium acrylate, wherein the polypropiolactate has a Mw of 8740, is present in greater than 95 wt% at near completion, and the sodium acrylate is present in approximately 0.06 wt% (16 mg/25 g total).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10, 11-14, 16, 22, and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,781,156. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the 10,781,156 claims claim substantially the same composition of polyporpiolactone and active salt.  The claims mainly differ in that the instant claims do not recite that the composition is for producing a high purity acrylic acid thermolysis product, and the 10,781,156 claims do not recite that the active salt is residual from a polymerization reaction producing the polypropiolactone.  However, the 10,781,156 claims still anticipate the instant claims, as such limitations are merely product-by-process and intended use recitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) .

Claim 1-6, 10, 11, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 47, 49-51, 53-58, 60-62, and 66-69 of copending Application No. 16/739,733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application claims claim substantially the same composition of polyporpiolactone and active salt. The claims differ in that the reference application broadly recite a radical polymerization inhibitor, and the reference application does not recite that the active salt is residual from a polymerization reaction producing the polypropiolactone.  However, the reference application claims still anticipate the instant claims, as such limitations to the origin of the catalyst are merely product-by-process limitations.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	December 3, 2021